DETAILED ACTION
This action is responsive to the following communication: Continuation Application filed 9/08/2020.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.
The present application is being examined under the AIA  first to invent provisions. 
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 10,789,042.  As shown below, independent claim 1 of the current application claims the same feature recited in U.S. Patent No. 10,789,042. 
Instant Application No. 17/013,993
U.S. Patent No. 10,789,042
1. A method comprising: 
causing a multimedia file to be presented, the multimedia file comprising at least two images and at least one audio object, 

wherein the at least two images identify a direction from which the at least one audio object originates; 



causing a visual indicator associated with the at least one audio object to be 





processing the at least one audio object in dependence upon a determined setting of the visual indicator to adjust audibility of the at least one audio object while maintaining the direction from which the at least one audio object originates; 

forming a modified multimedia file based on the processed at least one audio object; and causing the modified multimedia file to be outputted, the modified multimedia file comprising the at least two images and the processed at least one audio object.

causing a multimedia file to be presented that comprises at least two images and audio comprising a plurality of audio objects, 
wherein the at least two images comprise a time sequence of images and are configured to provide animation that is associated with a respective audio object and 

that provides a visual indication of a direction from which the respective audio object originates, and wherein the at least 

receiving user input in relation to the animation associated with the respective audio object or the direction of the respective audio object represented by the animation; and 


with a processor, causing replay of the respective audio object, for which user input was received, as modified based on the user input.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PEI YONG WENG/Primary Examiner, Art Unit 2179